DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al (US 2016/0360572) in view of Sato et al (US 3,774,299). 
Bohlender shows the method claimed including two electrical conductor elements (6) onto a film (14) with an adhesive mass (12) wherein the electrical conductor elements placed or pressed again the film (para 0010). But, Bohlender does not show the conductor elements that are provided with through holes and does not explicitly show placing a PTC heating element onto one of the conductors and the other one of the conductors is placed over the PTC heating element. 
Sato shows it is known to provide a heater element (1) provided with electrodes (2) as the conductor elements that are made of metal wire net which would have openings or holes in the net wherein Sato further shows an electrical insulation (3) as an adhesive that is applied to the conductor/electrode elements wherein the adhesive is penetrated through the holes of the conductor elements and directly onto the heater element (also, see column 2, lines 40-62). 
In view of Sato, it would have been obvious to one of ordinary skill in the art to adapt Bohlender with the conductor elements that are alternatively made of an wire net which allows the conductor elements to be securely attached to the heater element via an adhesive mass that pass through the conductor elements and directly onto the heater element as known in the art; and as Bohlender shows the conductor elements (6) that can be bonded to the film via the adhesive mass (12), it would have been obvious to attach or glue the conductor elements on the film via the adhesive mass so that each of the conductor elements is securely positioned on the desired location of the film when the film is eventually known to be folded over the PTC element wherein the PTC element is placed on one of the conductor and with the other one of the conductor that is placed over the PTC element as the film (14) is folded over the PTC element as an alternative arrangement means to assemble the conductor elements with respect to the PTC element to predictably and securely form the heat-generating element as claimed.  
With respect to claim 2, Bohlender shows the conductor member (6) that is placed or pressed on the film (14), the adhesive mass (12) is passed through the conductor member having holes as modified by Sato wherein the adhesive mass is provided on the side of the film that is disposed opposite to the conductor element. 
With respect to claim 3, Bohlender shows the two conductor elements (6) on a continuous film (14) wherein the other of the conductor elements would be placed onto the PTC element as the film is folded over the PTC element. 
With respect to claim 4, Bohlender shows the PTC element in the folded structure is known to be pressed or clamped (para 0023). 
With respect to claims 5-7, Bohlender shows the adhesive mass shown by the electrical insulation (12) made of a cross-linked plastic material with the film (14) has a Shore-A hardness of about 10-40 which encompasses the recited range wherein the . Also, see  para [0012] and [0015].
With respect to claim 7, Sato shows it is known to subject the heater structure having the adhesive mass (3), the conductor elements (2), the heater element (1) under a heat-press or heat-rolling operation, and it would have been obvious to subject the heater structure of Bohlender having the PTC element with the conductors that is also subjected to the heat-press rolling operation to finally crosslink or melt the plastic adhesive mass with the conductor elements and the PTC heater to effectively and predictably bond the heater structure as known in the art.   
With respect to claim 8 and 9, Bohlender shows the heat-generating element claimed including a PTC element (4), electrical conductor elements (6) connected to the PTC element that is energized with different polarities as known in the art, an electrical insulation (12) provided on an outer side of the PTC element with a film (14) wherein the electrical insulation also serves as an adhesive mass (para 0016) applied to the conductor elements (6). But, Bohler does not show the conductor elements are provided with through holes with the mass at least contained in the plane of the conductor element. 
Sato shows it is known in the art to provide a heater element (1) provided with electrodes (2) as the conductor elements that are made of metal wire net which would have openings or holes in the net wherein an electrical insulation (3) also being an adhesive is applied to the conductor/electrode elements wherein the adhesive is penetrated through the holes of the conductor elements and directly onto the heater element (also, see column 2, lines 40-62). 
In view of Sato, it would have been obvious to one of ordinary skill in the art to adapt Bohlender with the conductor elements that are alternatively made of a wire net which allows the conductor elements to be securely attached to the heater element via an adhesive mass that pass through the conductor elements and directly onto the heater element as known in the art. 
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bohlender et al (US 2016/0360573).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761